         Case 2:20-cv-00533-SMD Document 20 Filed 05/12/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

BENITA HAYES,                                 )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     ) Civil Action No.: 2:20-cv-533-SMD
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
              Defendant.                      )


                      MEMORANDUM OPINION AND ORDER

       On March 3, 2020, the Commissioner filed an Unopposed Motion for Entry of

Judgment Under Sentence Four of 42 U.S.C. § 405(g) with Reversal and Remand of the

Cause to Defendant. Comm’r’s Mot. (Doc. 19). The Commissioner requests that the Court

remand this case to the agency for further consideration and administrative action pursuant

to sentence four of 42 U.S.C. § 405(g). Id. at p. 1. The Commissioner states that, on remand,

the agency will assign a different administrative law judge (“ALJ”), provide Plaintiff with

the opportunity for a hearing before the newly assigned ALJ to further evaluate Plaintiff’s

claims, and issue a new decision.” Id.

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.” 42 U.S.C. § 405(g). The district court may remand a case to the Commissioner

for a rehearing if the court finds “either . . . the decision is not supported by substantial
         Case 2:20-cv-00533-SMD Document 20 Filed 05/12/21 Page 2 of 2




evidence, or . . . the Commissioner or the ALJ incorrectly applied the law relevant to the

disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       In this case, the Court finds reversal and remand necessary as Defendant concedes

reconsideration and further administrative actions are necessary. Furthermore, Plaintiff

does not oppose the motion. Accordingly, it is

       ORDERED that the Commissioner’s Unopposed Motion for Entry of Judgment

Under Sentence Four of 42 U.S.C. § 405(g) (Doc. 19) is GRANTED. It is further

       ORDERED AND ADJUDGED that the decision of the Commissioner is hereby

REVERSED and this case be and is hereby REMANDED to the Commissioner for further

proceedings. Finally, it is

       ORDERED that, in accordance with Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273,

1278 n.2 (11th Cir. 2006), Plaintiff shall have ninety (90) days after she receives notice of

any amount of past due benefits awarded to seek attorney’s fees under 42 U.S.C.§ 406(b).

See also Blitch v. Astrue, 261 F. App’x 241, 241 n.1 (11th Cir. 2008).

       Done this 12th day of May, 2021.




                                          Stephen M. Doyle
                                          CHIEF U.S. MAGISTRATE JUDGE




                                             2
